DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	This action is responsive to communications: RCE & Amendment, filed on 07/12/2022.  This action is made FINAL.

2.	Claims 1-20 are pending in the case.  Claims 1, 11 and 16 are independent claims.  Claims 1, 11, and 16 have been amended.  



Response to Arguments

Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.

Applicant argues (claims 1, 11 and 16) Doepke and Teshima either separately or in combination fails to disclose or suggest "responsive to receiving a first input associated with the first component, rotating the 2D object around the first axis by applying a transformation to the 2D object based on the first input and a perspective applied locally to the 2D object".

	In response, Applicant acknowledges (Remarks, p. 8, Para 3; p. 9, Para 1) each of Doepke and Teshima discloses providing input to cause rotation of a 2D object.  The input received, at the interface, to manipulate the 2D object based on the movement of the input correlates to a transformation and perspective applied locally.  Thus, in response to input to the object, the 2D object rotation is a result of a transformation of the object and a change in perspective.  Therefore, the combination of Doepke and Teshima discloses or suggests "responsive to receiving a first input associated with the first component, rotating the 2D object around the first axis by applying a transformation to the 2D objected based on the first input and a perspective applied locally to the 2D object".

	
Applicant argues dependent claims 2-6, 8-10, 12-15 and 17-20 are allowable at least because of their dependency from a respective allowable independent claim.

	In response, claims 2-6, 8-10, 12-15 and 17-20 are not allowable for at least the reasons that their respective independent claim is not allowable over Doepke in view of Teshima. 




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: user interface module, rotation module and translation module in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “causing presentation of a user interface element on a two-dimensional (2D) object, the user interface element comprising three components, the first component providing rotation of the 2D object around a first axis, the second component providing rotation of the 2D object around a second axis, and the third component providing translation of the 2D object along a third axis”. This judicial exception is not integrated into a practical application because the claims are absent structure that provides an improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite a generic computer element that does not demonstrate an improvement to conventional activity.

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank Doepke, US 2008/0034289 A1, and further in view of Hiroki Teshima, US 2015/0074573 A1.


Independent claim 1, Doepke discloses one or more computer storage media storing computer- useable instructions that, when used by a computing device, cause the computing device to perform operations (i.e. user level programs – Para 38; Fig. 6), the operations comprising: causing presentation of a user interface element on a two-dimensional (2D) object (i.e. display a GUI element on a 2D object – Fig. 1A “100”), the user interface element comprising three components (i.e. GUI element associated with one or more parameters, e.g. components, and manipulates the displayed object according to the selected parameter, e.g. rotation/translation – Para 35), the first component providing rotation of the 2D object along a first axis (i.e. rotating the object clockwise and counterclockwise – Fig. 1A-1D), , and the third component providing translation of the 2D object along a third axis (i.e. scrolling a 2D document up and down – Para 24); responsive to receiving a first input associated with the first component, rotating the 2D object around the first axis (i.e. user input device – Para 38 - selects a GUI element associated with one or more parameters, e.g. components, and manipulates the displayed object according to the selected parameter, e.g. rotation/translation – Para 35); and responsive to receiving a second input associated with the third component, translating the 2D object (i.e. scrolling a 2D document up and down – Para 24; user input device – Para 38 - selects a GUI element associated with one or more parameters, e.g. components, and manipulates the displayed object according to the selected parameter, e.g. rotation/translation – Para 35).  

Doepke fails to disclose the first component providing rotation of the 2D object around a first axis, the second component providing rotation of the 2D object around a second axis, translating the 2D object along the third axis;
responsive to receiving a first input associated with the first component, rotating the 2D object around the first axis by applying a transformation to the 2D objected based on the first input and a perspective applied locally to the 2D object.
Teshima discloses the first component providing rotation of the 2D object around a first axis, the second component providing rotation of the 2D object around a second axis, translating the 2D object along the third axis (i.e. a GUI interface element - Fig. 8 “204”; Fig. 11 “207” - with multiple selectable components, e.g. cells/dots, that control object manipulations/transformations, e.g. rotation/translation, - Fig. 3, 7 - rotating an object around the y axis resulting in rotation of other axes related to the object – Fig. 3; where rotation is applied around a second axis such that an object is rotated upward around a horizontal axis - Fig. 7; change object via movement rightward or leftward – Para 106, 109);  

responsive to receiving a first input associated with the first component, rotating the 2D object around the first axis by applying a transformation to the 2D object based on the first input and a perspective applied locally to the 2D object (i.e. swipe input applied to the interface indicates an angle of rotation – Para 31 - and outputs the rotated object at the determined angle of rotation – Para 45 - and based on a determined amount of shift – Para 53-55, 62; change in object perspective is applied – Fig 3).

It would have been obvious at the effective date of invention to combine Teshima’s known first component providing rotation of the 2D object around a first axis, second component providing rotation of the 2D object around a second axis, and translating the 2D object along the third axis;  responsive to receiving a first input associated with the first component, rotating the 2D object around the first axis by applying a transformation to the 2D object based on the first input and a perspective applied locally to the 2D object with the method of Doepke because each provides a GUI interface element that controls the angle of object rotation and object translation, which Teshima’s known method applies similar control to multiple axes to enable 3D visualization of the object (Teshima, Para 99) and provide a change in perspective via fine object manipulation.  Thus, the combination yields predictable results.  


Claim 2, Doepke discloses the one or more computer storage media of claim 1, wherein the first axis comprises a y-axis of the 2D object (i.e. rotating the object clockwise and counterclockwise – Fig. 1A-1D) as does Teshima (i.e. rotating an object clockwise – Para 44; Fig. 3).  




Claim 3, Doepke discloses the one or more computer storage media of claim 2, wherein 
rotates an object (Fig. 1A/B).

Doepke fails to disclose the second axis comprises an x-axis of the 2D object, which Teshima discloses (i.e. rotate an object upward around a horizontal axis - Fig. 7).  

Similar rationale as applied in the rejection of claim 1 applies herein.


Claim 4, Doepke discloses the one or more computer storage media of claim 3, wherein the third axis comprises a z-axis of the 2D object (i.e. scrolling a 2D document up and down – Para 24) as does Teshima (i.e. change object via movement rightward or leftward – Para 106, 109).  



Claim 5, Doepke discloses the one or more computer storage media of claim 1, wherein the user interface element is located at a center of the 2D object (i.e. the GUI element is located at the object center – Fig. 1B “100”), and wherein an origin of the 2D object is located at the center of the 2D object (i.e. an object operation/transformation is applied about the object center point – Para 19, 35).  



Claim 6, Doepke discloses the one or more computer storage media of claim 1, wherein the first input comprises a selection of the first component via an input device and movement of the input device after the selection (i.e. user input device – Para 38 - selects a GUI element associated with one or more parameters, e.g. components, and manipulates the displayed object according to the selected parameter, e.g. rotation/translation – Para 35) as does Teshima (Fig. 5).  


Claim 8, Doepke discloses the one or more computer storage media of claim 1, wherein the third component also provides translation of the 2D object (i.e. scrolling a 2D document up and down – Para 24).

Doepke fails to disclose translation of the object along the second axis, which Teshima discloses (i.e. change object via movement rightward or leftward – Para 106, 109).  

It would have been obvious at the effective date of invention to combine Teshima’s known translation of the object along the second axis with the method of Doepke because each provides object transformations, including translation, relative to axes, which yields predictable transformation results when applying translation to a horizontal axis.  



Claim 9, Doepke discloses the one or more computer storage media of claim 1, wherein the second input comprises a selection of the third component via an input device and movement of the input device after the selection (i.e. user input device – Para 38 - selects a GUI element associated with one or more parameters, e.g. components, and manipulates the displayed object according to the selected parameter, e.g. rotation/translation – Para 35).  



Claim 10, Doepke discloses the one or more computer storage media of claim 1, wherein rotation of the 2D object along the first axis responsive to the first input results in rotation of the third axis (i.e. control object based on executed parameter, e.g. rotation, of the GUI element – Para 35; Fig. 1B, 1D); and consecutively performing object manipulations based on user input (Para 28).

Doepke fails to disclose rotation of the 2D object around the first axis responsive to the first input results in rotation of the third axis,         Reply to Office Action of: 08/16/2021wherein translating the 2D object along the third axis responsive to the second input comprises translating the 2D object along the rotated third axis, which Teshima discloses (i.e. rotating an object around the y axis results in rotation of other axes related to the object – Fig. 3; combining applied elements of rotation and translation to the object – Para 95; change object via movement rightward or leftward – Para 106, 109).  

It would have been obvious at the effective date of invention to combine Teshima’s  known method of rotation of the 2D object around the first axis responsive to the first input results in rotation of the third axis, wherein         Reply to Office Action of: 08/16/2021translating the 2D object along the third axis responsive to the second input comprises translating the 2D object along the rotated third axis with the method of Doepke because rotation around the object enables 3D visualization of the object (Teshima, Para 99).  Additionally, each performs object manipulations that when consecutively combined enable transformation of the object from its last axial position.  Thus, the combination yields predictable results.



Independent claim 11, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 12-15 and 19-20, the rationale as applied in the corresponding rejection of claims 2-6 and 8-10 apply herein. 


Independent claim 16, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.  Additionally, Doepke discloses rotation of the 2D object along the first axis causing the 2D object to have a rotated x-y plane (i.e. rotating the object rotates the relative object axes – Fig. 1A-D; Fig. 4); and perform, by an editing module, an edit action in the rotated x-y plane of the 2D object (i.e. change a parameter being controlled by the user interface; zoom the rotated object – Para 33, 34).  

Doepke fails to disclose rotation of the 2D object around the first axis causing the 2D object to have a rotated x-y plane, which Teshima discloses (Fig. 3).

Similar rationale as applied in the rejection of claim 1 applies herein.


Claim 17, Doepke discloses the computer system of claim 16, wherein the edit action comprises a paste action, a drawing action, a move action, or a resize action (i.e. zoom the rotated object – Para 33, 34).  

  

Claim 18, Doepke discloses the computer system of claim 16, wherein the user interface element further comprises a translation component (i.e. scrolling a 2D document up and down – Para 24). 
Doepke fails to disclose providing translation of the 2D object along a z-axis of the 2D object, which Teshima discloses (i.e. change object via movement rightward or leftward – Para 106, 109).  

Similar rationale as applied in the rejection of claim 1 applies herein.


Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619